UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Forthe quarterly period ended June 30, 2012 OR ¨ Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For transition period from to Commission File Number: 000-19756 PDL BIOPHARMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3023969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 932 Southwood Boulevard Incline Village, Nevada 89451 (Address of principal executive offices and Zip Code) (775)832-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)Yes¨Nox As of July 27, 2012, there were 139,931,204 shares of the Registrant’s Common Stock outstanding. PDL BIOPHARMA, INC. 2012 Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 4 Condensed Consolidated Balance Sheets at June 30, 2012, and December 31, 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 6 Notes to the Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 4. CONTROLS AND PROCEDURES 36 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 37 ITEM 1A. RISK FACTORS 39 ITEM 6. EXHIBITS 40 SIGNATURES 41 We own or have rights to certain trademarks, trade names, copyrights and other intellectual property used in our business, including PDL BioPharma and the PDL logo, each of which is considered a trademark.All other company names, product names, trade names and trademarks included in this Quarterly Report are trademarks, registered trademarks or trade names of their respective owners. 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Revenues: Royalties $ License and other - - - Total revenues Operating expenses: General and administrative Operating income Non-operating expense, net Loss on retirement or conversion of convertible notes - ) - ) Interest and other income, net Interest expense ) Total non-operating expense, net ) Income before income taxes Income tax expense Net income $ Net income per share Basic $ Diluted $ Cash dividends declared per common share $
